Citation Nr: 1041287	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether the character of the appellant's service constitutes a 
bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant had service in the United States Army from October 
1969 to July 1971.  The character of this service is other than 
honorable, and it is a bar to VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from administrative decisions of November 2005 and July 
2006 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The administrative 
decisions made the assessments that the appellant's character of 
service barred eligibility for VA benefits, and the appellant was 
not found to be insane at the time of his service.  

The appellant appeared at a hearing before the undersigned in 
August 2010.  A transcript is associated with the claims file.  


FINDING OF FACT

The appellant served from October 1968 to July 1971 as a member 
of the U.S. Army, and was discharged from service under other 
than honorable conditions based on a pattern of willful and 
persistent misconduct; the appellant was not insane during 
military service.  


CONCLUSION OF LAW

The character of the appellant's service, from October 1969 to 
July 1971, precludes entitlement to VA benefits.  38 U.S.C.A. §§ 
101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist 

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  
Because this case involves the legal question regarding whether 
the appellant has adequate standing to apply for VA benefits, the 
notice and duty to assist provisions do not apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.

Legal Criteria and Analysis

The appellant in this case contends that he should be eligible to 
receive VA benefits.  The record reflects enlistment in the 
United States Army on October 9, 1969, with a discharge from 
service occurring on July 24, 1971.  The appellant had initially 
enlisted for a period of three years; however, on August 20, 
1970, he extended his enlistment contract to expire on August 20, 
1973.  Had the appellant's initial contract not been extended, it 
would have expired on October 7, 1972.  When the appellant 
extended his enlistment contract, he was issued a DD Form 214 
which reflects that period of duty expiring on August 20, 1970.  
The second DD Form 214 picks up the day after this expiration, 
and shows service from August 21, 1970 to July 24, 1971.  The 
appellant did not complete his extended military commitment.  The 
first DD Form 214 notes that he had honorable service; however, 
the second form shows that the appellant did not complete his 
required service and was discharged under other than honorable 
conditions.  

Under VA regulations, a discharge to reenlist is considered a 
conditional discharge if it was issued during the Vietnam era 
prior to the date the person was eligible for discharge under the 
point or length of service system, or under any criteria in 
effect.  See 38 C.F.R. § 3.13(a)(2).   Thus, in the appellant's 
case, the discharge certificate issued in August 1970 was prior 
to his initial eligibility for release from active duty under his 
enlistment contract, and thus was a conditional discharge not 
reflecting separation from active duty.  Indeed, even though 
there are two separate DD Form 214s, the first form only reflects 
a conditional release in order to facilitate reenlistment.  Thus, 
there is only one period of active duty, and that period of 
active duty ended in a discharge under other than honorable 
conditions.

A person seeking VA benefits must first establish that they have 
attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 
38, 40 (1997).  The term "Veteran" means a person who served in 
the active military, naval or air service, and who was discharged 
or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

A discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a) (2008).  A discharge issued under honorable conditions is 
binding on VA. 38 C.F.R. § 3.12(a).  

As to the regulatory bars, a discharge or release because of one 
of the offenses specified under 38 C.F.R. § 3.12(d) is considered 
to have been issued under dishonorable conditions: (1) Acceptance 
of an undesirable discharge to escape trial by general court-
martial; (2) Mutiny or spying; (3) An offense involving moral 
turpitude (This includes, generally, conviction of a felony); (4) 
Willful and persistent misconduct (This includes a discharge 
under other than honorable conditions, if it is determined that 
it was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors affecting 
the performance of duty (examples of homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty include child molestation, homosexual 
prostitution, homosexual acts or conduct accompanied by assault 
or coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior rank, 
grade, or status.).  38 C.F.R. § 3.12(d) (emphasis added).  

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, unless it 
is found that the person was insane at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Insanity is a defense to all statutory and regulatory 
bars, while compelling circumstances is only a defense to the 
statutory bar involving an AWOL period of at least 180 days.

In this instance, the appellant committed various offenses which 
let to his undesirable discharge in 1971.  The record reflects 
that the appellant slept while on guard duty in April 1971 
(occurring in Vietnam), that he was found in possession of heroin 
in May 1971, and that he was in an unauthorized location in June 
1971.  The cumulative result of these offenses was that a Special 
Court Martial was recommended.  The appellant, in a desire to 
avoid this judicial proceeding, accepted an undesirable discharge 
to avoid trial.  The record reflects that the appellant's 
commanding officer, a Captain in the Ordnance Corps, recommended 
Special Court Martial in June 1971, and in July of that year, 
noted that the "character of the accused's military service 
prior to the offense charged has been poor."   The officer 
recommended that the appellant  be separated from military 
service.  

The Board must conclude that the appellant's discharge under less 
than honorable conditions was a result of willful and persistent 
misconduct.  The evidence notes serious offenses, to include use 
of illegal narcotics, and most seriously, sleeping while on guard 
duty in a warzone.  It is this last offense which is most 
egregious, as the appellant, in putting his own comfort above 
that of his fellow soldiers, needlessly exposed the men in his 
unit to possible enemy attack.  Indeed, the appellant's 
commanding officer referred to his military conduct as "poor," 
and the habitual pattern of substandard behavior was enough to 
require the appellant to be discharged in an undesirable manner.  
The service department findings are binding on VA, and the 
evidence in the service personnel records clearly demonstrates 
that the appellant was removed from service because of a pattern 
of misconduct.  In the Board's judgment, the numerous offenses 
committed in active service rise to the level of persistent and 
willful misconduct in the eyes of the service department, and 
thus are a bar to VA benefits.  

It is noted that the appellant submitted a statement from a 
psychologist, dated in October 2005, which asserts that he was 
"temporarily insane" at the time of his discharge from service.  
The psychologist stated that the reasons for his opinion are that 
the appellant did not understand the implications of his 
discharge, and that he had not developed the "psychological 
tools which would better enable him to cope with continuous 
pressure" of service in Vietnam.  The psychologist stated that 
the appellant turned to drugs in order to "avoid the intense 
anxiety" associated with service in a combat zone.  The 
psychologist concluded that the appellant's age, encouragement 
from peers, and lack of insight into his situation all 
contributed to him being "temporarily insane" at the time of 
his undesirable discharge.  

The term "insanity" is not a medical definition, but is legal 
in nature and is defined in for VA purposes in 38 C.F.R. 
§ 3.354(a).  Specifically, VA regulations provide that an insane 
person is one (1) who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or (2) who interferes with the peace of society; or (3) 
who has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further adjustment to 
the social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).  Consulting various well-accepted legal 
authority, VA General Counsel has noted that the term insanity is 
synonymous with psychosis.  VAOPGCPREC 20-97.   The burden is on 
the appellant to submit competent medical evidence that he was 
insane at the time of the offense.  Stringham v. Brown, 8 Vet. 
App. 445, 449 (1995).

There are no records of any psychiatric treatment at any point in 
the appellant's military service, and the appellant does not 
allege being psychotic.  The statement of the private 
psychologist, received in October 2005, does not include a 
diagnosis of a psychiatric disorder at the time of service 
outside of a generalized reference to anxiety symptoms and 
substance abuse.  According to VA's General Counsel, substance 
abuse "does not exemplify the severe deviation from the social 
norm or the gross nature of conduct which is generally considered 
to fall with the scope of the term insanity, and therefore does 
not constitute insane behavior under section 3.354(a)."  See 
VAOPGCPREC 20-97.  Essentially, while the psychologist stated his 
belief that the appellant was "insane" at the time of service, 
such a conclusion was based on facts (substance abuse, feelings 
of anxiety, peer pressure) which do not rise to the legal 
definition of insanity under 38 C.F.R. § 3.354(a).  As such, the 
Board concludes that the appellant was not insane at any point in 
his military service.  

The Board is aware that it cannot substitute its own medical 
judgment for that of a medical professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As, however,  
"insanity" is defined by regulation, and is hence a legal 
matter, the Board may make its own determination of its existence 
(based on the facts of record) irrespective of the conclusion of 
"insanity" made by a treating psychologist (who is not a legal 
expert).

The Board is bound by service department determinations regarding 
the circumstances leading up to the appellant's discharge.  As 
stated, it is apparent that the appellant was separated as a 
result of his willful and persistent misconduct, and that is why 
an undesirable discharge certificate was issued.  The appellant 
has not shown he was insane at any point in his service, and he 
has specifically requested that his discharge be upgraded.  The 
appellant is informed that service department determinations 
regarding the character of service noted on discharge documents 
are outside of the authority of VA, and should he wish to pursue 
a change in the character of his discharge, he should send an 
inquiry to the Department of the Army.  If, following resolution 
from the service department, a change is made with regard to the 
character of service (i.e. the stain of misconduct is removed and 
an upgraded discharge certificate is issued), the appellant would 
be encouraged to submit a new claim for benefits at that time.  
At present, however, the character of the appellant's service 
prevents him from having eligibility to VA benefits.  
 

                                                             
ORDER

The character of the appellant's service constitutes a bar to 
Department of Veterans Affairs (VA) benefits


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


